United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                    September 29, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                  No. 04-31271
                                Summary Calendar



WALTER KOON,

                                           Plaintiff-Appellant,

versus

RICHARD L. STALDER; BURL CAIN,

                                           Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 3:04-CV-197
                        --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

      Walter Koon, Louisiana death row inmate # 351860, appeals the

district court’s dismissal of his civil rights suit, filed pursuant

to   42   U.S.C.    §   1983,   for   failure   to   exhaust   administrative

remedies.    Koon’s argument that administrative remedies on the due

process and equal protection claims he raised were unavailable to

him under Pope v. State, 792 So. 2d 713 (La. 2001), is unavailing

as he is challenging the conditions of his confinement.                       See

Ferrington v. Louisiana Dep’t of Corr., 315 F.3d 529, 532 (5th Cir.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 04-31271
                                      -2-

2002); Peterson v. Tofton, 828 So. 2d 160, 163 (La. Ct. App. 2004).

Inasmuch as the prison’s records show that Koon did not exhaust the

instant     claims,   he   has   failed   to   exhaust   his   administrative

remedies as is required by the Prison Litigation Reform Act (PLRA).

42 U.S.C. § 1997e(a); Ferrington, 315 F.3d at 531.

      This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                 Because

it is frivolous, it is DISMISSED.          See 5TH CIR. R. 42.2.      Koon now

has   one   strike    against    him   under   the   PLRA.     See   28   U.S.C.

§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

Koon is CAUTIONED that if he accumulates three strikes, he will no

longer be allowed to proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.     See 28 U.S.C. § 1915(g).

      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.